 


109 HR 3120 IH: To suspend temporarily the duty on certain cores used in remanufacture.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3120 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain cores used in remanufacture. 
 
 
1.Certain cores used in remanufacture 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings: 
 
 
 
9902.05.70Used fuel, lubricating or cooling medium pumps for internal combustion piston engines (provided for in subheading 8413.30.10 or 8413.30.90FreeNo changeNo changeOn or before 12/31/2007 
9902.05.71Used compression-ignition internal combustion piston engines to be installed in vehicles of subheading 8701.20 or heading 8704 (provided for in subheading 8408.20.20)FreeNo changeNo changeOn or before 12/31/2007 
9902.05.72Used gear boxes for the vehicles of subheading 8701.20 or heading 8704 (provided for in subheading 8708.40.10)FreeNo changeNo changeOn or before 12/31/2007 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
